Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed January 17, 2022. Applicant’s reply to the restriction/election requirement of October 18, 2021 has been entered. Claims 1-26 are pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed U.S. Provisional Patent Application No. 62/798,639, filed January 30, 2019 under 35 U.S.C. 119(e), is acknowledged. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 17-25, is acknowledged. Applicant’s elections of i) “monothioglycerol” as the species of antioxidant, ii) “20-125 mcg/ml” as the species of levothyroxine sodium concentration, iii) “combination of arginine and propylene glycol” as the species of further constituent, and iv) “not more than 1% of an individual impurity after storage for 3 months at 40C” as the species of impurity characteristic are all also acknowledged. The Examiner has determined that claims 1-3, 5-12, 14, 17, 18, 20-22, and 24 read on the elected subject matter. 
Accordingly, claims 4, 13, 15, 16, 19, 23, 25, and 26 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on January 17, 2022. Claims 1-3, 5-12, 14, 17, 18, 20-22, and 24 are under examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, 14, 17, 18, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekhar et al. (U.S. Patent Application Pub. No. 2018/0214374), in view of Parikh et al. (U.S. Patent No. 9,345,772).
Applicant Claims
Applicant’s elected subject matter is directed to a stable liquid formulation for parenteral administration comprising 20-125 mcg/ml levothyroxine sodium, 1-15 mg/ml arginine, 25-60 wt% propylene glycol, and 0.005-0.02 wt% monothioglycerol; wherein the pH is 9-11.5. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Chandrashekhar et al. disclose a stable liquid formulation for parenteral administration comprising e.g. levothyroxine sodium, a buffering agent, a solvent, and an antioxidant; wherein the buffering agent can be arginine, the solvent can be propylene glycol, and the antioxidant can be monothioglycerol, wherein the effective amount of levothyroxine sodium for parenteral administration is e.g. 20-100 mcg/ml, and wherein the pH can be e.g. 11 (see anstract; paragraphs 0005, 0010, 0020-0025, 0027, 0028, 0030, 0032-0039, 0041-0042). 
Parikh et al. disclose that an effective amount of an antioxidant, e.g. thioglycerol (i.e. monothioglycerol), in a stable liquid formulation for parenteral administration comprising levothyroxine sodium is about 0.001-2 wt% (see e.g. Col. 5, lines 40-51). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Chandrashekhar et al. do not explicitly disclose that the monothioglycerol effective amount is about 0.001-0.03 wt%. This deficiency is cured by the teachings of Parikh et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Chandrashekhar et al. and Parikh et al., outlines supra, to devise Applicant’s presently claimed composition. 
Chandrashekhar et al. disclose a stable liquid formulation for parenteral administration comprising e.g. levothyroxine sodium, a buffering agent, a solvent, and an antioxidant; wherein the buffering agent can be arginine, the solvent can preferably include propylene glycol, and the antioxidant can be monothioglycerol, and wherein the pH can be e.g. 11. Since Parikh et al. disclose that the effective amount of e.g. thioglycerol (i.e. monothioglycerol) in a stable liquid formulation for parenteral administration comprising levothyroxine sodium at pH 6-11.5 is about 0.001-2 wt%, one of ordinary skill in the art would thus be motivated to employ the monothioglycerol in the amount of about 0.001-2 wt% in the Chandrashekhar et al. formulation, with the reasonable expectation of success that the resulting formulation will be stable at e.g. pH 6-11.5 and will be suitable for parenteral administration.
Chandrashekhar et al. disclose a stable liquid formulation for parenteral administration comprising 0.01-1 mg levothyroxine sodium, 0.01-4 mg arginine, and 0.01-1 ml propylene glycol per 0.1-2 ml (see Example 1). Hence, for a 2 ml formulation, and with 4 mg arginine and 1 ml propylene glycol, the amount of arginine would thus be 2 mg/ml and the amount of propylene glycol would be 50 wt%, which are not patentably distinct from the corresponding claimed ranges. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617